Case 1:17-cv-06770-AJN-SN Document 121 Filed 08/26/19 Page 1 of 1
                                                               1095 Avenue of the Americas
                                                               New York, NY 10036-6797
                                                               +1 212 698 3500 Main
                                                               +1 212 698 3599 Fax
                                                               www.dechert.com



                                                               NEIL A. STEINER

                                                               neil.steiner@dechert.com
                                                               +1 212 698 3822 Direct
                                                               +1 212 698 0480 Fax

   August 26, 2019


   Honorable Sarah Netburn
   United States District Court
   Southern District of New York
   Thurgood Marshall U.S. Courthouse
   40 Foley Square
   New York, NY 10007


   Re: Joint Status Letter Regarding Discovery in the Matter Common Cause/New
   York v. Brehm, et al., 1:17-cv-06770-AJN

   Dear Judge Netburn:

   We write on behalf of all parties and non-party New York City Board of Elections
   ("NYCBOE"), pursuant to this Court’s Order dated August 5, 2019 (Docket No. 119), to
   advise the Court of the status of discovery. Pursuant to the July 26, 2019 Joint Status Letter
   we submitted to this Court, we expect that the NYCBOE will produce all non-privileged
   documents identified by using the search terms listed in the aforementioned July 26, 2019
   letter by the end of this month. The parties have been instructed by the NYCBOE that they
   are in the process of reviewing the documents identified in the search for responsiveness
   and privilege.

   Further, the parties have been in communication with the NYCBOE regarding the
   scheduling of a deposition of Michael Ryan. And, the NYCBOE advised today that Mr.
   Ryan is available for a deposition on either September 12 or 13.

   We are available at the Court’s convenience to address any questions.

   Respectfully submitted,

   /s/ Neil A. Steiner

   Neil A. Steiner
